DETAILED ACTION
This action is in response to the amendment filed on 03/03/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A system for controlling an inductor current of a boost converter, the system comprising: a start-up controller that is configured to generate a first control signal such that an on-time duration of the first control signal is fixed and an off-time duration of the first control signal is dynamic; and a pulse width modulation (PWM) circuit that is coupled with the start-up controller and the boost converter, wherein the PWM circuit is configured to: (i) receive the first control signal, and a first comparison signal that is generated based on a comparison of the inductor current and a reference current, and (11) generate and provide a PWM signal to the boost converter to control the inductor current of the boost converter, and wherein during a start-up of the boost converter, the PWM signal transitions from a deactivated state to an activated state when the first control signal is activated, and from the activated state to the deactivated state when the first comparison signal is activated”.
claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “An electronic circuit board, comprising: a boost converter; and a system that is configured to control an inductor current of the boost converter, the system comprising: a start-up controller that is configured to generate a first control signal such that an on-time duration of the first control signal is fixed and an off-time duration of the first control signal is dynamic; and a pulse width modulation (PWM) circuit that is coupled with the start-up controller and the boost converter, wherein the PWM circuit is configured to: (1) receive the first control signal, and a first comparison signal that is generated based on a comparison of the inductor current and a reference current, and (11) generate and provide a PWM signal to the boost converter to control the inductor current of the boost converter, and wherein during a start-up of the boost converter, the PWM signal transitions from a deactivated state to an activated state when the first control signal is activated, and from the activated state to the deactivated state when the first comparison signal is activated”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 7,923,973 discloses a controller of a power converter capable of controlling an input current waverform to be proportional to an input voltage waveform by varying an on time and an off time of a power switch in the power converter.
US Pub. No. 2007/0210772 discloses a circuit and method for controlling a switching regulator utilize a combination of variable off-time control (or frequency control) and variable peak current control to achieve high efficiency at a wide range of load conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838